Citation Nr: 1007840	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  05-24 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1965 to May 1967, and from October 1972 to November 
1975 had several periods of active duty for training 
(ACDUTRA).  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  In June 2007, the case was remanded for 
additional development and to satisfy notice requirements.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).

In the June 2007 remand, the Board noted that the Veteran had 
testified at her March 2007 videoconference hearing that she 
was being treated at VA for her psychiatric disorder, and 
that VA treatment records since August 2003 had not been 
associated with the claims file.  As such records are 
constructively of record, it was requested that they be 
secured.  It was also noted that the Veteran had testified 
that she was receiving treatment at the Vet Centers in Mobile 
and Biloxi from social worker T.J.G., and that only an 
October 2003 letter from T.J.G. was of record.  As such 
records are also constructively of record, it was instructed 
that any reports generated by the Veteran's sessions at the 
Mobile or Biloxi Vet Centers be secured for the claims file.  
Upon close review of the record, the Board finds that such 
development has not been completed.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Regarding the request for updated (post-August 2003) VA 
treatment records, the Board notes that the November 2009 
supplemental statement of the case (SSOC) identifies March 
2005 to May 2005 progress notes from the Mobile Outpatient 
Clinic as having been associated with the record.  However, 
the Board was not able to locate such records in the 
Veteran's claims file.  [The Board notes that records 
received since the June 2007 remand include November 2002 to 
August 2003 Mobile Outpatient Clinic records; however, these 
records were received as part of the Veteran's Social 
Security Administration (SSA) records, and are also limited 
to records prior to August 2003.]

Regarding the request for records from the Mobile and Biloxi 
Vet Centers, the Board notes that the AMC requested such 
records in June 2007.  In response, in August 2007, the 
Veteran submitted a July 2007 "Summary of Treatment for 
Sexual Trauma/Harassment" from T.J.G.  This letter, 
essentially, reiterates the information that was included in 
her October 2003 and February 2005 letters.  It specifically 
identifies the Veteran as her client at the Mobile Vet Center 
from June 4, 2003 (and indicates that the Veteran then 
transferred her treatment to the Biloxi Vet Center with 
T.J.G. on July 8, 2004).  The Veteran attended both 
individual and group therapy sessions at the Vet Centers 
until March 2005.  She was then referred back to the Mobile 
Vet Center.  In April 2007, she began treatment with a 
private counselor and physician in the Mobile, Alabama area.  
Records generated by the individual and group therapy 
sessions have not been associated with the claims file (as 
was requested in the June 2007 remand).

Finally, the Veteran has advised that in April 2007, she 
began treatment with P.R. at East Bay Psychiatry & 
Associates, LLC.  In March 2009, she advised that P.R. was 
now associated with Coastal Counseling & Consulting, and that 
she had transferred her medical records to P.R.'s new office.  
Records of this treatment are likely to contain pertinent 
evidence/information, and must be secured.  The RO twice (in 
May 2009 and in July 2009) attempted to secure these private 
treatment records, to no avail.  

The Veteran is advised that under 38 C.F.R. § 3.159(c)(1), VA 
will make reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, but that it 
is her responsibility to ensure that the records are received 
if the RO is unable to obtain them.  She is further advised 
that governing regulation provides that where evidence 
requested in connection with an original claim is not 
received within a year of the request, the claim will 
(emphasis added) be considered abandoned (and the appeal in 
the matter would be dismissed).  See 38 C.F.R. § 3.158(a). 

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to 
identify the provider(s) of any additional 
psychiatric treatment or evaluation she 
has received, records of which are not 
already associated with the claims file, 
and to provide any releases necessary for 
VA to secure records of such treatment or 
evaluation.  The RO must (as the Board's 
previous remand instructed) obtain 
complete clinical records of all such 
treatment and evaluation from the sources 
identified by the Veteran, specifically 
including records of VA treatment the 
Veteran has received since August 2003, 
and records of any individual and group 
therapy sessions the Veteran has attended 
at the Mobile and Biloxi Vet Centers.  The 
RO should also once again attempt more to 
secure private treatment records from 
P.R./Coastal Counseling & Consulting.  If 
the records are not received pursuant to 
the RO's request, the Veteran should be 
advised that ultimately it is her 
responsibility to ensure that these 
records are received.

2. 	The RO should arrange for any 
further development suggested by the 
results of the development sought above, 
and then re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

